COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-16-00395-CV


Dow Roofing Systems, LLC                  §    From the 236th District Court

v.
                                          §    of Tarrant County (236-269529-13)
Great Commission Baptist Church
and Chamberlin Dallas, LLC f/k/a
Chamberlin Dallas, Ltd. d/b/a             §    August 3, 2017
Chamberlin Roofing and
Waterproofing f/k/a Chamberlin
Roofing & Waterproofing, Ltd.             §    Opinion by Justice Pittman


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the trial court’s order

denying arbitration is reversed and the case is remanded to the trial court with

instructions to grant the motion to compel arbitration.

      It is further ordered that Appellees Great Commission Baptist Church and

Chamberlin Dallas, LLC f/k/a Chamberlin Dallas, Ltd. d/b/a Chamberlin Roofing

and Waterproofing f/k/a Chamberlin Roofing & Waterproofing, Ltd. shall jointly

and severally pay all of the costs of this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Mark T. Pittman_________________
   Justice Mark T. Pittman